Title: Memorandum of Agreement with James Welch, 11 October 1798
From: Washington, George
To: 



[11 October 1798]

Mr James Welch having signified to me, that he has it is in his power to dispose of part of a tract of Ninety Nine thousand nine hundred and ninety five acres of land lying on Elk River in the County of Randolph, conveyed to me in Trust, and proposing to subject other Lands of equal or greater value in lieu thereof, in like trust, and intimating further that it will be an accomodation to him, and a benefit to me in his payments to make the exchange.
I do therefore hereby certifie, that upon the ascertainment of this fact, that is, that the substituted property is of equal value, & free from all disputes & incumbrances, I am willing to receive it in lieu of such part of the aforementioned tract of 99,995 Acrs. as he shall dispose of, and that I will release my claim accordingly, to the same, upon receiving a proper conveyance of the substituted property—Given under my hand this 11th day of Octr 1798.

Go: Washington

